



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Coore, 2021 ONCA 645

DATE: 20210922

DOCKET: C68384

Doherty, Gillese and Huscroft
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Oral Coore

Appellant

Andrew Furgiuele, for the appellant

Geoffrey Roy, for the respondent

Heard: In writing

On appeal from the conviction entered by
    Justice ODonnell of the Ontario Court of Justice, dated October 3, 2018.

REASONS FOR DECISION


[1]

The Crown concedes the appeal must be allowed.

[2]

The appellant pled guilty to possession of a
    narcotic for the purposes of trafficking. Unfortunately, trial counsel (not Mr.
    Furgiuele) unintentionally misled the appellant as to the immigration
    consequences of his guilty plea. Those consequences were of central importance
    to the appellant. The guilty plea cannot stand and must be set aside.

[3]

The appeal is allowed, the guilty plea is set
    aside, the conviction is quashed, and a new trial is ordered.

Doherty J.A.

E.E. Gillese J.A.

Grant Huscroft J.A.


